PER CURIAM.
Appellant raises a number of challenges to his multiple convictions and sentences related to a traffic stop and possession of illegal drugs. We find only one has merit: the trial court erred in denying appellant’s motion for judgment of acquittal on the charge of possession of cocaine with intent to sell where there was insufficient evidence of the requisite intent. See C.L.L. v. State, 566 So.2d 878 (Fla. 3d DCA 1990) (finding no intent to sell because there was no testimony that quantity and packaging were indications of an intent to sell, as opposed to holding contraband for personal use). We, therefore, reverse the conviction for possession of cocaine with intent to sell and remand with directions to enter a judgment for simple possession of cocaine and resentencing as to that charge. In all other respects, the judgment and sentence are affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
WOLF and MARSTILLER, JJ., concur; THOMAS, J., dissents with opinion.